

MASTER PURCHASE ORDER ASSIGNMENT AGREEMENT
 
THIS AGREEMENT is made on the 20th day of August, 2001, by and between TRANSCAP
TRADE FINANCE, an Illinois general partnership (the "CONTRACTOR") and
DESTINATION SOFTWARE, INC., a New Jersey corporation (the "MANUFACTURER"), as
follows:


BACKGROUND OF AGREEMENT:
 
A.
The parties have signed an agreement in principle to enter into a purchase order
assignment program under which the Manufacturer will assign customer purchase
orders to the Contractor and request the Contractor to purchase the required
materials to fulfill such purchase orders; the Contractor will retain the
Manufacturer to manufacture, process and ship ordered goods; and fees will be
paid to the Manufacturer for its services upon payment to the Contractor for the
goods.

   

B.
The parties desire to enter into a formal agreement to set forth the terms and
provisions of the purchase order assignment program.

 
THEREFORE, in consideration of the services to be performed, the payments to be
made, and the obligations to be assumed as set forth in this Agreement, the
parties agree as follows:
 
1. Definitions. In this Agreement, the following frequently used terms are
defined as set forth in this paragraph 1:
 
(a) The "CERTIFICATE" means the Purchase Order Package Certificate required to
be delivered with each request for assignment of a purchase order. The form of
Certificate is attached to this Agreement as Exhibit "A" and made a part hereof.
 
(b) With respect to each purchase order submitted for assignment hereunder, the
Certificate will define the "PRODUCT" (the end product to be delivered to the
customer), the "CUSTOMER" (the business entity which issues the purchase order),
the "MATERIALS" (the materials required to produce the Product), the "PREMISES"
(Manufacturer's facility or such other facility identified in the Certificate
where the Materials will be delivered and Products will be produced), the
"P.O. PRICE" (the purchase price to be paid by the Customer for the Products),
the "P.O. DELIVERY DATE" (the date on which Products are to be delivered to the
Customer as set forth in the Certificate), and the "MATERIALS DELIVERY DATE"
(the date on which the Materials are to be delivered to the Manufacturer as set
forth in the Certificate). In those instances in which the Manufacturer is
primarily engaged in the warehousing and distribution business, Materials and
Products may refer to the same goods.
 
(c) A purchase order delivered to the Manufacturer in the ordinary course of its
business is referred to as a "P.O." A P.O. which meets all of the requirements
of paragraph 3 below is deemed to be unconditionally accepted by Contractor and
is referred to as an "ACCEPTED P.O." The date on which the Contractor delivers
notice of acceptance of the assignment of the P.O. is referred to as the
"ACCEPTANCE DATE". When an Accepted P.O. is made null and void pursuant to this
Agreement, it is referred to as a "CANCELED P.O." Under certain circumstances,
when a P.O. is not assignable to the Contractor, the Contractor will accept an
assignment of the proceeds of the P.O. In such cases, the terms P.O. and
Accepted P.O. will mean the proceeds of such P.O. or Accepted P.O. as the case
may be.


--------------------------------------------------------------------------------


 
(d) A financial institution engaged in the practice of lending sums to the
Manufacturer secured at least in part by Manufacturer's accounts receivable is
referred to as the "ACCOUNTS RECEIVABLE LENDER". The Accounts Receivable Lender
involved in this transaction (if any) is identified on Addendum I attached
hereto. A "SENIOR LENDER" is any financial institution (including the Accounts
Receivable Lender) which is engaged in lending sums to the Manufacturer secured
by liens on some or all of the Manufacturer's assets. Each Senior Lender
involved in this transaction (if any) is also identified on Addendum I.
 
(e) The inventory of Products produced for satisfaction of a P.O. is referred to
as the "P.O. INVENTORY"; the invoice rendered upon delivery of Products pursuant
to a P.O. is referred to as the "P.O. INVOICE"; and payments received on account
of P.O. Invoices (whether paid by the Customer, the Accounts Receivable Lender,
the Manufacturer, or any other party) are referred to as the "P.O. PROCEEDS".
 
(f) The Manufacturer may repurchase an Accepted P.O. pursuant to paragraph 8(b)
below. In the absence of such repurchase, an Accepted P.O. becomes a "DELINQUENT
P.O." if the P.O. Price is not paid to the Contractor by the earliest of (i) the
due date for payment of the P.O. Invoice, (ii) one hundred and I days following
the Funding Date if Contractor issues its letter of credit or purchase order,
(iii) forty-five (45) days following the Funding Date if Contractor advances
funds by other than issuing its letter of credit or purchase order, or (iv) the
date on which the Accepted P.O. is canceled.
 
(g) If a lock box collection procedure is established pursuant to this
Agreement, the term "LOCK BOX" refers to the Contractor's lock box account; and
the term "LOCK BOX BANK" means the bank at which the Contractor establishes the
Lock Box and so notifies Manufacturer in writing. The Lock Box and Lock Box Bank
involved in this transaction (if any) are identified on Addendum II attached
hereto.
 
(h) The "FUNDING DATE" is the date on which the Contractor makes its first
Materials purchase in connection with an Accepted P.O. or issues its letter of
credit or purchase order or otherwise advances funds to or for the benefit of or
on account of an Accepted P.O., whichever is earlier. The "CLEARANCE DATE" is
the date on which the Contractor (or the Lock Box Bank) has received full
payment of the P.O. Price in connection with an Accepted P.O. in fully collected
funds.
 
(i) The Manufacturer will perform its obligations in accordance with the
"MANUFACTURER'S SPECIFICATIONS" which are set forth on Exhibit "B" attached
hereto and will be paid a "MANUFACTURER'S FEE" computed in accordance with the
provisions of paragraph 7(c) below. The Manufacturer's obligations are secured
by a "SECURITY AGREEMENT" described in paragraph 10 below.
 

--------------------------------------------------------------------------------


 
(j) The Contractor will be paid a "COMMITMENT FEE" (computed and paid pursuant
to paragraph 6 below), the "CONTRACTOR'S DEAL FEES" (computed and paid pursuant
to paragraph 7 below), and "CONTRACTOR'S EXPENSES" (computed and paid pursuant
to paragraph 9 below). For purposes of computing the waiver of portions of the
Commitment Fee, the term "PRODUCT VOLUME" means the aggregate of (a) the face
amounts of all letters of credit issued by Contractor plus (b) the aggregate
amount of funds advanced by Contractor by other than issuing its letters of
credit, in connection with an Accepted P.O. for which a P.O. Invoice is issued
on or before the date on which payment of the Commitment Fee is due; and
"MINIMUM VOLUME" means Product Volume which equals or exceeds $6,000,000.
 
(k) If the Manufacturer is required to make a "SECURITY DEPOSIT" (as defined in
paragraph 3(b)(i)), the Security Deposit will be maintained in accordance with
paragraph 10.1.
 
2. Submission of P.O.'s for Assignment. Subject to the terms of this Agreement,
the Manufacturer may request that the Contractor accept an assignment of each
P.O. submitted to and accepted by Manufacturer and make Material purchases to
fulfill the P.O. Each such request shall be made pursuant to a completed and
signed Certificate delivered to the Contractor.
 
3. Acceptance of P.O. Assignments.
 
(a) Subject to the conditions and requirements set forth in this paragraph 3,
Contractor agrees to accept or decline acceptance of the assignment of a P.O.
submitted to Contractor pursuant to the provisions of paragraph 2 above (in
Contractor's absolute discretion) by delivery of written notice to Manufacturer.
Contractor will use its best efforts to deliver such acceptance by 5:00 p.m. on
or before the fourth full business day after Contractor receives the
Certificate.
 
(b) Notwithstanding the provisions of paragraph 3(a) above, Contractor shall not
accept the assignment of any P.O. which does not meet the following
requirements:
 
(i) Contractor's funding commitment with respect to the P.O. shall not exceed
60% of the P.O. Price, provided, however, that Contractor may exceed such
limitation upon the deposit by the Manufacturer with the Contractor of a
Security Deposit (the "Security Deposit") in an amount equal to the aggregate
amount of capital required to purchase Materials and deliver Products to a
Customer in connection with the P.O. minus the lesser of 60% of the P.O. Price
or 90% of the advance to be made by the Receivable Lender for such P.O. Price;
 
(ii) If the Manufacturer has an Accounts Receivable Lender acceptable to
Contractor, the P.O. shall have been approved for an advance rate of not less
than 80% of the P.O. Price by such Accounts Receivable Lender;
 
(iii) Manufacturer shall have on deposit with Contractor a Security Deposit as
set forth in paragraph 10.1 hereof;
 
(iv) Upon the purchase of Materials required for the P.O., or upon any other
advance of funds in connection with the P.O., the Contractor's aggregate
outstanding funding pursuant to this Agreement shall not exceed the sum of
$2,000,000;


--------------------------------------------------------------------------------


 
(v) An original, signed copy of the Certificate shall have been delivered to the
Contractor;
 
(vi) All information contained on the Certificate shall be verified by
Contractor to ensure (to Contractor's satisfaction) that the Materials Delivery
Date and P.O. Delivery Date are reasonable and that the P.O. is bona fide (which
verification may include, without limitation, direct confirmation from the
Customer and any vendors); and
 
(vii) The Manufacturer shall have delivered to the Contractor such additional
information and documentation as the Contractor may have from time to time
requested.
 
(c) Notwithstanding the other provisions of this paragraph 3, the Contractor's
acceptance of the assignment of a P.O. shall be made null and void and the P.O.
shall be deemed a Canceled P.O. upon the occurrence of any one of the following:
 
(i) The failure of the Contractor to obtain accepted orders for Materials at
prices and on other terms and conditions acceptable to the Contractor within
five (5) business days following the Acceptance Date, and Contractor's notice to
the Manufacturer thereof. Upon delivery of such notice to Manufacturer,
Contractor's rights and interests in and to the P.O. will be terminated
absolutely and Contractor shall have no obligation whatsoever to Manufacturer
with respect to such P.O.;
 
(ii) The failure of a vendor of Materials to deliver Materials which conform to
Contractor's specifications to the Premises on or before the Material Delivery
Date. Upon such failure of delivery, Contractor shall have the right to require
Manufacturer to purchase the Materials from Contractor and shall assign to
Manufacturer the right to receive those Materials which have not then arrived at
the Premises;
 
(iii) The cancellation of the P.O. prior to delivery of Products to the
Customer. Upon such cancellation, Manufacturer shall pay Contractor such sums as
are required pursuant to paragraph 8 below; and
 
(iv) The failure of the Manufacturer to obtain (if so requested by Contractor) a
waiver and release of Contractor by the Customer of any and all liability for
breach of any and all express or implied warranties or product liability claims
with respect to the Products or the use and distribution thereof.
 
(d) A P.O. shall be deemed an Accepted P.O. only when (i) the P.O. is submitted
for assignment by the Manufacturer pursuant to a Certificate or such other form
of submission to which the Contractor may from time to time consent, (ii) the
Contractor shall deliver notice of acceptance of assignment to the Manufacturer
pursuant to subparagraph (a) or, in the absence of such notice of acceptance,
the Contractor shall purchase Materials with respect to the P.O. or otherwise
advance of funds in connection with the P.O., (iii) the P.O. shall meet each of
the requirements of subparagraph (b) above unless otherwise waived by the
Contractor, and (iv) none of the events described in subparagraph (c) above
shall have occurred prior to delivery of the Products to the Customer pursuant
to the P.O. Until such time as each of the aforedescribed requirements and
conditions is satisfied in full, Contractor's acceptance of an assigned P.O.
shall be deemed conditional and subject to revocation at any time.


--------------------------------------------------------------------------------


 
4. Appointment of Manufacturer
 
(a) Subject to the other provisions of this Agreement, with respect to all
Accepted P.O.'s (and only so long as such P.O. remains an Accepted P.O.)
Contractor hereby appoints the Manufacturer as Contractor's exclusive source for
acceptance of Materials at the Premises, performance of all manufacturing,
processing and warehousing requirements with respect to the conversion of
Materials into Products, and the delivery of Products to Customers, and the
Manufacturer hereby accepts such appointment. Manufacturer agrees to perform all
of its obligations pursuant to this paragraph 4 in a good and workmanlike
manner, to utilize quality control procedures consistent with the standards of
Manufacturer and the industry, and to otherwise comply with each of the
Manufacturer's Specifications.
 
(b) So long as any Materials or Products are located at the Premises or are
scheduled for delivery to the Premises, Manufacturer agrees to warehouse all
Materials and Products and, with respect to such warehousing obligations,
Manufacturer agrees to perform in accordance with all of the Manufacturer's
Specifications.
 
(c) Manufacturer further agrees that with respect to Materials purchased by
Contractor pursuant to (and in accordance with) a Certificate which are not (or
cannot be) used in connection with the applicable Accepted P.O., upon
Contractor's written notice:
 
(i) Manufacturer shall purchase such Materials from Contractor within three (3)
days following Contractor's notice for a purchase price equal to Contractor's
costs for the Materials; or
 
(ii) If Manufacturer fails to make such purchase of Materials, such Materials
shall be sold by Contractor and the proceeds thereof applied first to
Contractor's costs for the Materials, and the balance, if any, to Manufacturer.
 
5. Payment and Re-Assignment.
 
(a) Upon delivery of Products to the Customer pursuant to an Accepted P.O.,
Manufacturer shall issue a P.O. Invoice (and deliver any other related documents
required by the applicable P.O. for issuance of an invoice on account of such
P.O.) to the Customer for the full P.O. Price. Upon Contractor's direction, the
P.O. Invoice so issued shall be in the name of the Contractor and shall direct
the Customer to make payment to the Contractor (or the Lock Box, if applicable).
Manufacturer shall immediately pay to the Contractor any sums from time to time
received by the Manufacturer from the Customer or any other party other than the
Contractor on account of a P.O. Invoice. Upon Contractor's demand, each P.O.
Invoice shall be prepared on such invoice form as Contractor may designate.


--------------------------------------------------------------------------------


 
(b) At such time as Contractor has received payment in full on account of a P.O.
Invoice, the Contractor shall re-assign the applicable Accepted P.O. and all
rights with respect thereto to the Manufacturer and the Manufacturer shall
accept such re-assignment. The re-assignment shall be evidenced by a
Re-Assignment and Release of Purchase Order in the form of Exhibit "C" attached
hereto.
 
(c) Sums received by the Contractor on account of a P.O. Invoice shall be
applied by the Contractor for the satisfaction of the expenses, fees and charges
described in this Agreement pursuant to the priorities of payment set forth in
paragraph 7 below. Provided, however, that Manufacturer shall pay all sums due
Contractor upon a Delinquent P.O. in the manner and pursuant to the terms of
paragraph 8 below.
 
6. Commitment Fee.
 
(a) Subject to the provisions of this paragraph 6, Manufacturer shall pay
Contractor a Commitment Fee in consideration of Contractor's commitment to
reserve and have available sufficient funds to purchase Materials or to
otherwise advance funds in connection with a P.O. for Product Volume in amounts
equal to or exceeding the Minimum Volume as contemplated by this Agreement. The
Commitment Fee shall be in the sum of $150,000 and shall be paid by Manufacturer
on the earlier of twelve months following the date of this Agreement or the date
of termination of this Agreement. In the event the term of this Agreement is
renewed for one or more twelve month renewal terms, for each such renewal,
Manufacturer shall pay Contractor a Commitment Fee in the sum of $150,000, which
fee shall be paid by Manufacturer on the earlier of twelve months following the
date of the renewal of this Agreement or the date of termination of this
Agreement. The Commitment Fee for the initial term of this Agreement is deemed
by the parties to have been earned by the Contractor upon the signing of this
Agreement, as of which date the Contractor has reserved the requisite funds. The
Commitment Fee for each renewal term of this Agreement is deemed by the parties
to have been earned by the Contractor upon each renewal date of this Agreement,
as of which date the Contractor has reserved the requisite funds.
 
(b) Notwithstanding the provisions of subparagraph (a) above, all or a portion
of the Commitment Fee shall be waived in accordance with the provisions of this
subparagraph (b). If Product Volume for the initial term or any renewal thereof
as of the due date for payment of the Commitment Fee equals or exceeds the
Minimum Volume, the entire Commitment Fee shall be waived by the Contractor. If
Product Volume for the initial term or any renewal thereof as of the due date
for payment of the Commitment Fee does not equal or exceed the Minimum Volume,
Contractor shall waive that portion of the Commitment Fee equal to the
Commitment Fee multiplied by a fraction, the numerator of which is the Product
Volume as of the due date for payment of the Commitment Fee, and the denominator
of which is the Minimum Volume.
 
7. Compensation of Contractor and Manufacturer.
 
(a) Payments received by the Contractor on account of Accepted P.O.'s will be
applied in the following order of priority:
 
(i) First, to pay Contractor's Expenses to the extent that such expenses are
then due pursuant to the terms of paragraph 9;


--------------------------------------------------------------------------------


 
(ii) Second, to the payment of the Contractor's Deal Fees in connection with the
Accepted P.O. and all other Accepted P.O.'s that became Accepted P.O.'s
concurrently with such Accepted P.O.;
 
(iii) Third, to pay any shortage then existing in the Security Deposit as set
forth in paragraph 10.1;
 
(iv) Fourth, to reimburse the Contractor for the cost of Materials and for other
advances made in connection with a P.O. (without regard to term or prompt
payment discounts) purchased in connection with the Accepted P.O. and all other
Accepted P.O.'s that became Accepted P.O.'s concurrently with such Accepted
P.O.; and
 
(v) Fifth, to the payment of the Manufacturer's Fee in connection with the
Accepted P.O.
 
(b) The Contractor's Deal Fees (an example of which is attached hereto as
Addendum IV) with respect to each Accepted P.O. shall be as follows:
 
(i) A transaction initiation and set-up fee in a sum equal to 2.50% of the
aggregate of (a) the face amounts of all letters of credit issued by Contractor
(or other financial accommodations) plus (b) all funds advanced by Contractor by
other than issuing its letters of credit; plus
 
(ii) A daily maintenance fee in a sum equal to 0.083% of the aggregate of the
face amounts of all letters of credit issued by Contractor (or other financial
accommodations) and all funds advanced by Contractor by other than issuing its
letters of credit which remain outstanding during the period from thirty (30)
days following the date Contractor issues a letter of credit or advances funds
other than by issuing a letter of credit through and including the date the
Manufacturer issues a P.O. Invoice; plus
 
(iii) A maintenance fee in a sum equal to 1.0% of the aggregate of the face
amounts of all letters of credit issued by Contractor (or other financial
accommodations) and all funds advanced by Contractor by other than issuing its
letters of credit for the forty-five day period following the date the
Manufacturer issues a P.O. Invoice; plus
 
(iv) A daily maintenance fee in a sum equal to 0.083% of the aggregate of the
face amounts of all letters of credit issued by Contractor (or other financial
accommodations) and all funds advanced by Contractor by other than issuing its
letters of credit which remain outstanding for more than 45 days following the
date the Manufacturer issues a P.O. Invoice; plus


--------------------------------------------------------------------------------


 
(v) A Materials advance fee in a sum equal to the Applicable Daily Rate (as
hereinafter defined) multiplied by the aggregate amount outstanding on all
letters of credit (or other financial accommodations) and all funds advanced by
Contractor by other than issuing its letters of credit on account of purchases
of Materials or other advances made in connection with a P.O. multiplied by the
number of days from the earliest of (A) the date on which any such letter of
credit or purchase order or financial accommodation is negotiated into cash by
any person, or (B) the date funds are advanced by other than issuing a letter of
credit or purchase order, to and including the Clearance Date. The "Applicable
Daily Rate" shall mean the prime rate as in effect from time to time at the
American National Bank, Chicago, Illinois, plus 4%, divided by 360.
 
(vi) In the event of a Delinquent P.O., a late payment fee in a sum equal to
0.067% of the outstanding portion of the P.O. Price multiplied by the number of
days from the date an Accepted P.O. becomes a Delinquent P.O. to and including
the Clearance Date.
 
Notwithstanding the foregoing, if the sum of the transaction initiation and
set-up fee and the daily maintenance fee is not equal to or greater than $2,500
with respect to an Accepted P.O., the minimum aggregate amount payable by
Manufacturer to Contractor for the transaction initiation and set-up fee and the
daily maintenance fee with respect to such accepted P.O. shall be equal to
$2,500.
 
(c) The Manufacturer's Fee with respect to each Accepted P.O. shall be equal to
the collected P.O. Proceeds with respect to such Accepted P.O. less all sums
payable pursuant to subparagraphs (a)(i), (ii), (iii) and (iv) above and less
100% of all term discounts or discounts for prompt payment.
 
(d) Sums due on account of the expenses and fees described in subparagraphs
(a)(i), (ii), (iii) and (iv) above shall be paid as and when proceeds are
received with respect to the applicable Accepted P.O. The Manufacturer's Fee
will be paid not later than the second business day after the Clearance Date and
after satisfaction of all costs, fees and expenses having a higher priority then
due and owing.
 
8. Repurchase; Reassignment.
 
(a) Contractor shall have the right to require the Manufacturer to immediately
purchase any Delinquent P.O. (and inventory of Materials and Products in the
case of a Canceled P.O.) for an amount equal to the full amount outstanding
under the P.O. Invoice (or the P.O. Price in the case of a canceled P.O.). Any
such payment by the Manufacturer shall be deemed to be P.O. Proceeds and shall
be applied in accordance with the priorities and terms set forth in paragraph 7
above.
 
(b) In the event that Manufacturer makes all payments due on a Delinquent P.O.
or Canceled P.O. pursuant to the provisions of subparagraph (a) above,
Contractor shall thereupon immediately assign to Manufacturer all of
Contractor's rights and interests in and to the P.O. Invoice and the P.O.
Proceeds and any Materials or Products in the possession of Contractor or
Manufacturer with respect to such Delinquent P.O.


--------------------------------------------------------------------------------


 
9. Contractor's Expenses. Immediately upon Contractor's demand, Manufacturer
shall pay or reimburse Contractor for all Contractor's Expenses. Contractor's
Expenses include all reasonable expenses, fees, and costs incurred by Contractor
in connection with the creation of and performance of this Agreement and the
transactions contemplated hereby, including without limitation, the expenses of
Contractor's representative at the Premises, insurance and credit insurance
premiums, audit costs, attorney's fees, Contractor's travel expenses, Lock Box
Bank charges, and filing fees. Contractor's demand for payment of Contractor's
Expenses will be made in writing and will include reasonable documentation of
the expenses for which reimbursement is demanded. Contractor acknowledges
receipt of the sum of $5,000 deposited by Manufacturer to be applied towards the
payment of Contractor's Expenses.
 
10. Security Interests. As security for the performance by Manufacturer of each
of its obligations under this Agreement, Manufacturer hereby grants the
following security interests to the Contractor:
 
(a) A security interest in all of Manufacturer's assets in accordance with the
provisions of the Security Agreement in form satisfactory to Contractor.
Provided, however, that such grant of security interest shall be subordinate to
the lien of the Senior Lender (if any) in any common collateral.
 
(b) The right to set-off against any and all amounts due to the Manufacturer
hereunder any sums which are due to the Contractor hereunder which have become
past due and delinquent under this Agreement.
 
(c) All of the Manufacturer's rights and interests in, and right of payment
from, the Accounts Receivable Lender of all sums paid or payable by the Accounts
Receivable Lender from time to time to the Manufacturer. Manufacturer agrees to
direct the Accounts Receivable Lender to make such payments to Contractor
pursuant to such written direction as Contractor may request from time to time.
 
(d) All checks, notes, deposits, drafts, and other instruments of payment on
account of or related to an Accepted P.O., and all bills of lading and other
documents of title related to an Accepted P.O. Manufacturer hereby irrevocably
designates and appoints the Contractor (and all persons designated by the
Contractor) as the Manufacturer's true and lawful attorney-in-fact and
agent-in-fact and Contractor (or Contractor's agent) may, without notice to
Manufacturer:
 
(i) At any time endorse by writing or stamping Manufacturer's name on any
checks, notes, deposits, drafts or other instruments of payment on account of,
relating to, or representing the proceeds of an Accepted P.O. or any other
collateral described herein or in the Security Agreement (collectively the
"Collateral") which come into the possession of the Contractor or are under
Contractor's control and deposit the same to the account of the Contractor for
application to all sums due from the Manufacturer to the Contractor hereunder;
 
(ii) At any time endorse by writing or stamping Manufacturer's name on any bill
of lading or other document of title relating to an Accepted P.O.; and


--------------------------------------------------------------------------------


 
(iii) At any time after the occurrence of a default by the Manufacturer
hereunder or pursuant to the Security Agreement, in Manufacturer's or
Contractor's name, demand payment of, enforce payment of, exercise all of
Manufacturer's rights and remedies with respect to, settle, adjust, compromise,
initiate and prosecute legal proceeding with respect to, and otherwise take all
actions with respect to the Collateral which are, in the Contractor's sole
discretion, necessary or desirable in order to fulfill Manufacturer's
obligations under this Agreement and otherwise realize the full economic value
of the Collateral.
 
10.1 Security Deposit. (a) The Security Deposit shall be held and applied by the
Contractor as follows:
 
(i) Contractor shall hold the Security Deposit in such depositories as it
determines and may commingle the same with other funds from time to time in
Contractor's possession. No interest or other earnings shall be payable on
account of sums held as a Security Deposit.
 
(ii) Upon the occurrence of a default as set forth in paragraph 18(c) below,
Contractor may, in its discretion and without prior notice, apply all or any
portion of the Security Deposit to pay or otherwise satisfy Manufacturer's
obligations hereunder. Contractor shall, as soon as practicable following any
such application, notify Manufacturer thereof and provide a full accounting of
such application.
 
(b) When funds are applied in the manner set forth in paragraph 10.1(a)(ii)
above, a "shortage" is created in an amount equal to all sums so applied.
Manufacturer shall, within five (5) business days following notification of any
shortage, pay to the Contractor, as and for a portion of the Security Deposit,
the sum of such shortage.
 
(c) Upon termination of this Agreement and the payment of all sums then due the
Contractor by the Manufacturer hereunder, Contractor shall promptly pay the
Security Deposit to Manufacturer.
 
11. Guaranty. It is a condition to the signing of this Agreement and the
performance by the Contractor of any of its obligations hereunder that the
persons and entities listed on Addendum III attached hereto execute and deliver
to the Contractor a Guaranty in form and substance satisfactory to Contractor
under which said guarantor(s) guaranty the Manufacturer's obligations to
Contractor hereunder.
 
12. Covenants of Contractor. Provided that Manufacturer performs each of its
obligations in the manner set forth in this Agreement, the Contractor covenants
and agrees as follows:
 
(a) To use reasonable efforts to place orders for Materials identified on
Certificates for Accepted P.O.'s for purchase by Contractor and delivery to the
Premises on terms consistent with the terms set forth in the Certificate.
 
(b) Following timely delivery and acceptance of Materials at the Premises, to
promptly pay for all such Materials in accordance with the terms of purchase.


--------------------------------------------------------------------------------


 
(c) To release Materials located at the Premises in such quantity and at such
times as are necessary to permit Manufacturer to meet the terms of Accepted
P.O.'s.
 
(d) Upon termination of this Agreement and performance by Manufacturer of all of
its obligations hereunder, to promptly execute, deliver and file (if
Manufacturer so requests) any instruments and documents reasonably necessary to
terminate and release any and all security interests granted to Contractor by
Manufacturer pursuant to this Agreement.
 
13. Warranties and Representations of Manufacturer. Manufacturer hereby makes
the following warranties and representations to Contractor, each of which is
deemed a material inducement to the Contractor to enter into and perform in
accordance with the provisions of this Agreement and each of which shall be
deemed renewed and restated as of the Acceptance Date of each Accepted P.O.:
 
(a) Manufacturer is a corporation duly organized, validly existing, and in good
standing under the laws of the state of its incorporation, and is qualified or
licensed as a foreign corporation to do business in every location in which the
laws require Manufacturer to be so qualified or licensed;
 
(b) Manufacturer has the right and power and is duly authorized and empowered to
enter into, execute, deliver, and perform this Agreement and all agreements and
documents described herein;
 
(c) The execution, delivery, and performance by Manufacturer of this Agreement
and all agreements and documents described herein does not constitute a
violation of any law, regulation, judgment, order, contract, charter, by-laws,
or other instrument to which Manufacturer is a party or is otherwise bound or
subject;
 
(d) Manufacturer is not in default under any loan agreement, mortgage, lease,
trust deed or similar agreement relating to the borrowing of money to which
Manufacturer is a party or is otherwise bound;
 
(e) Each P.O. submitted for assignment by the Manufacturer is a bona fide
purchase order and conforms in all respects to the representations contained in
the Certificate, which Certificate is true and correct in all respects;
 
(f) The Manufacturer shall at all times maintain such types and amounts of
insurance coverage (including without limitation credit insurance) with respect
to Manufacturers business operations, the Premises, the Materials and the
Products located upon the Premises and any Accepted P.O. as Contractor may from
time to time reasonably require, such insurance to name the Contractor as an
insured in the manner and to the extent required by Contractor from time to time
and, upon the failure to maintain such coverage, Contractor may purchase the
same and the cost thereof shall be deemed a Contractor's Expense;
 
(g) Except with respect to the lien of the Accounts Receivable Lender or as
otherwise set forth on Exhibit "D" attached hereto, there are no liens,
judgments or claims affecting or relating to the Manufacturer or any of its
assets;


--------------------------------------------------------------------------------


 
(h) Except as set forth on Exhibit "E", there are no suits, administrative
proceedings, arbitration proceedings or other adversarial proceedings or
investigations pending or (to the best of Manufacturer's knowledge) threatened
against Manufacturer or any of the guarantors;
 
(i) All of the financial information (including projections) provided by the
Manufacturer to the Contractor in connection with the Contractor's consideration
of the transaction contemplated by this Agreement are true and accurate, contain
no material misstatement of any facts, contain all material information
concerning the Manufacturer's financial condition, and do not omit to state any
facts which, if disclosed, would reflect adversely on the financial condition of
the Manufacturer or any of its Customers; and
 
(j) Manufacturer has duly filed all federal, state, county, local, and foreign
income, excise, sales, customs, property, withholding, social security and other
tax and information returns and reports required to be filed by it to the date
hereof, or in the alternative, has obtained extensions for filing pursuant to
established procedures, and has paid or made provision for payment of all taxes
(including interest and penalties) due and payable. Manufacturer has no material
liability for any taxes of any nature whatsoever.
 
14. Product Warranties. Manufacturer expressly assumes and agrees to make all
product and service warranties (expressed or implied) to Customers with respect
to Products and further agrees to defend, indemnify and hold the Contractor
harmless from and against any claims, suits, obligations, costs, or expenses
(including reasonable attorney's fees and legal expenses) with respect to all
express or implied warranties in connection with the Products.
 
15. Audit Rights. Manufacturer shall deliver to Contractor copies of all
information and documents submitted from time to time by the Manufacturer to any
Senior Lender simultaneously with the submission of such documents to such
Senior Lender; and shall deliver to Contractor monthly financial statements,
aged accounts receivable, aged accounts payable, and Manufacturer's and
Contractor's inventory schedules within fifteen (15) days following the end of
each month during the term hereof. In addition, Contractor shall have the right
to inspect, audit and copy any financial books, computer programs, and other
data containing financial information in connection with the Manufacturer at any
time during regular business hours upon not less than 24 hours' prior written
notice. Manufacturer agrees to prepare and maintain complete and accurate
business records with respect to the transactions contemplated by this
Agreement.
 
16. Relationship of the Parties. The parties are independent contractors and are
not (and shall not be deemed to be) the partners, joint venturers, agents or
representatives of the other. Each party is exclusively responsible for the
conduct of its own business and is not authorized to bind the other party in any
manner whatsoever. Further in this regard:
 
(a) Manufacturer acknowledges that it has no ownership interest in any P.O.,
Materials, work-in-process, or Products in connection with an Accepted P.O.
except as otherwise provided in this Agreement; and
 
(b) Contractor acknowledges that it has no ownership interest (other than the
security interests granted hereunder) in Manufacturer or in any of
Manufacturer's assets.


--------------------------------------------------------------------------------


 
17. Indemnification. Manufacturer agrees to indemnify, hold harmless and defend
Contractor from and against any loss, costs, (including reasonable attorney's
fees and costs), claims, suits or causes of action brought, threatened or
incurred by or against Contractor by reason of any of the following:
 
(a) As a consequence of any breach of this Agreement by Manufacturer, any breach
of a warranty made by Manufacturer hereunder, or the failure of any
representation made by Manufacturer hereunder to be true;
 
(b) Any suit or threat of suit by any Customer, including, without limitation,
all claims under or with respect to Product warranties, except with respect to
any suit or claim arising or threatened solely by reason of Contractor's acts or
omissions to act which constitute a breach of Contractor's obligations
hereunder;
 
(c) Any suit or threat of suit by any of Manufacturer's employees, former
employees, securities holders or lenders, except with respect to any suit or
claim arising or threatened solely by reason of Contractor's acts or omissions
to act which constitute a breach of Contractor's obligations hereunder;
 
(d) Any product liability claims of any kind, including, without limitation, all
claims under or with respect to Product warranties; and
 
(e) Environmental liability, if any, as a result of this Agreement or any
transaction contemplated by or engaged in pursuant to or on account of this
Agreement.
 
18. Term and Termination; Default.
 
(a) Term of Agreement. This Agreement is for an initial term of twelve months
following the date hereof and shall continue thereafter for successive twelve
month renewal terms unless either party terminates the Agreement by written
notice to the other not later than thirty days prior to the end of the initial
term or any renewal term. Provided, however, that Contractor may also terminate
this Agreement immediately upon Manufacturer's default or at any time following
the initial term upon fifteen days' prior written notice to Manufacturer.
 
(b) Obligations Upon Termination. Except for termination in the event of
Manufacturer's default, upon termination of this Agreement, each party shall
remain liable to perform all matured obligations under this Agreement which
remain unperformed as of the termination date as if this Agreement remained in
full force and effect. Upon termination for any reason and upon completion of
the foregoing obligations in the case of a termination upon Manufacturer's
default, all obligations hereunder shall terminate except the continuing
obligations of the parties under paragraph 13, 14, 15 and 17 hereof.


--------------------------------------------------------------------------------


 
(c) Default.
 
(i) Manufacturer shall be considered to be in default hereunder if it either (A)
fails to make any payment due Contractor hereunder within three (3) business
days of the due date thereof, or (B) fails in any respect to perform any of its
other obligations hereunder and such failure continues unremedied for a period
of thirty (30) calendar days following Contractor's notice thereof, or (C) has
made a representation which proves to be false or breaches a warranty made
hereunder, or (D) files (or has filed against it) a petition (or otherwise
initiates proceedings) for bankruptcy, reorganization, receivership or other
proceedings for the protection of debtors, or (E) fails to make any payment due
to any third party on or before the due date therefor if the failure to make
such payment gives rise to or creates (or if unremedied would give rise to or
create) an encumbrance upon the Products or any of them or otherwise restricts
Contractor's sale or disposition of the Products or any of them.
 
(ii) Without waiving or limiting any of Contractor's other rights and remedies
in the event of a default by Manufacturer, and in addition to Contractor's right
of set-off set forth in paragraph 10 above, upon the occurrence of any event of
default, Manufacturer shall be liable for immediate payment to Contractor of all
amounts due or to become due to Contractor hereunder, including, without
limitation, Contractor's Expenses, Contractor's Deal Fees and the Commitment
Fee. Contractor shall further be entitled to reimbursement for all of its costs
of collection, whether or not suit has been filed or judgment entered,
including, without limitation, reasonable attorneys' fees and legal expenses.
All amounts owed to Contractor pursuant to this paragraph 18(c) shall carry
interest at the rate of 2% per month from the effective date of termination, or,
in the case of Contractor's costs of collection, from the date such costs are
incurred.
 
(iii) In the event of default by Manufacturer, and subject to any agreements
between Contractor and any Senior Lender, Contractor shall further be entitled
to exercise all the rights and remedies of a secured party under the Uniform
Commercial Code or as otherwise provided under the Security Agreement. The
proceeds of any amount recovered by Contractor shall be applied, first, to the
payment of Contractor's reasonable costs and expenses in connection with the
enforcement of Contractor's rights and remedies hereunder; second, toward the
payment or satisfaction of all amounts owing Contractor hereunder, including
interest thereon; and third, any surplus to be paid to Manufacturer or as a
court of competent jurisdiction may direct. In the case of a deficiency,
Manufacturer shall remain liable for such deficiency after such sale, with
interest at the rate herein provided.


--------------------------------------------------------------------------------


 
19. Miscellaneous Provisions.
 
(a) CHOICE OF LAW, VENUE, JURISDICTION AND SERVICE. THIS AGREEMENT AND ALL
AGREEMENTS REFERRED TO HEREIN BETWEEN THE CONTRACTOR AND THE MANUFACTURER
(COLLECTIVELY THE "TRANSACTION DOCUMENTS") HAVE BEEN SUBMITTED TO THE CONTRACTOR
AT THE CONTRACTOR'S PRINCIPAL PLACE OF BUSINESS IN THE STATE OF ILLINOIS, WILL
BE PERFORMED BY THE PARTIES IN THE STATE OF ILLINOIS, AND SHALL BE DEEMED TO
HAVE BEEN MADE IN THE STATE OF ILLINOIS. THE VALIDITY OF EACH OF THE TRANSACTION
DOCUMENTS AND THE CONSTRUCTION, INTERPRETATION AND ENFORCEMENT THEREOF, AND THE
RIGHTS OF THE PARTIES THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO THE CONFLICTS OF LAW RULES OF THE STATE IN WHICH SUIT IS INITIATED
PERTAINING TO THIS AGREEMENT. FURTHER, THE CONTRACTOR AND THE MANUFACTURER AGREE
THAT ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THE
TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY, SHALL BE
INSTITUTED IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS, EASTERN DIVISION, OR ANY COURT OF THE STATE OF ILLINOIS LOCATED IN
COOK COUNTY, AND EACH PARTY IRREVOCABLY SUBMITS AND CONSENTS TO THE JURISDICTION
OF THOSE COURTS AND WAIVES ANY AND ALL OBJECTIONS TO JURISDICTION OR VENUE THAT
ANY SUCH PARTY MAY HAVE UNDER THE LAWS OF THE STATE OF ILLINOIS OR OTHERWISE IN
THOSE COURTS IN ANY SUCH SUIT, ACTION, OR PROCEEDING. FURTHER, TO THE EXTENT
PERMITTED BY LAW, SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION IN ANY
ACTION AGAINST THE MANUFACTURER MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO ITS ADDRESS FOR NOTICE AS PROVIDED IN THIS
AGREEMENT. MANUFACTURER AGREES THAT ANY FINAL JUDGMENT RENDERED AGAINST IT IN
ANY ACTION OR PROCEEDING SHALL BE CONCLUSIVE AS TO THE SUBJECT OF SUCH FINAL
JUDGMENT AND MAY BE ENFORCED IN OTHER JURISDICTIONS IN ANY MANNER PROVIDED BY
LAW.
 
(b) WAIVER OF RIGHT TO JURY TRIAL. MANUFACTURER AND CONTRACTOR ACKNOWLEDGE AND
AGREE THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT, ANY OTHER
AGREEMENT RELATED HERETO OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY WOULD BE BASED UPON DIFFICULT AND COMPLEX ISSUES, AND THEREFORE, THE
PARTIES AGREE THAT ANY COURT PROCEEDING ARISING OUT OF ANY SUCH CONTROVERSY WILL
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
(c) Notices. All notices required or permitted pursuant to this Agreement shall
be in writing and either personally delivered, sent by facsimile transmission
(provided evidence of transmission is maintained and the original of the
transmittal notice is sent by U.S. mail), or Federal Express or similar
overnight delivery service, addressed to the respective addresses or facsimile
number of the parties set forth on the last page of this Agreement, or at such
telephone numbers or other addresses as have from time to time been designated
by like notice. Notices given in the manner prescribed herein shall be deemed
given on the date sent or transmitted (as the case may be).
 
(d) Severability. The paragraphs of this Agreement are severable, and in the
event that any paragraph or portion of this Agreement is declared illegal or
unenforceable, the remainder of this Agreement will be effective and binding
upon the parties.
 
(e) Opinion of Counsel. It is an express condition to the closing of the
transactions contemplated by this Agreement that the Manufacturer cause to be
delivered to the Contractor an opinion of Manufacturer's counsel which is
satisfactory to Contractor.


--------------------------------------------------------------------------------


 
(f) Waiver; Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof, and supersedes all
prior oral or written agreements, understandings, or arrangements. No waiver of
or modifications to the provisions of this Agreement will be valid unless in
writing and signed by all parties. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their successors, assigns and legal
representatives.
 
(g) Assignment. Manufacturer may not transfer or assign its rights or
obligations hereunder without the prior written consent of the Contractor, and
any attempted transfer or assignment shall be null and void.
 
(h) Performance. Time is of the essence under this Agreement.
 
(i) Further Assurances. From and after the date hereof, each party will execute
all documents and take such further actions as the other may from time to time
reasonably request in order to carry out the transactions provided for herein
and accomplish the purposes contemplated hereby.
 
(j) Publication. Contractor shall have the right to publicize (by "tombstone" or
comparable publication) the Purchase Order Assignment Program evidenced hereby
(including the date and size of the facility but not the specific terms hereof).
 
(k) Counterparts: Facsimile Delivery. This Agreement may be executed in two or
more counterparts, each of which taken together shall constitute one and the
same instrument, admissible into evidence. Delivery of an executed counterpart
of this Agreement by facsimile shall be equally as effective as delivery of a
manually executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile shall also deliver a
manually executed counterpart of this Agreement, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.
 
This Agreement has been signed at Northbrook, Illinois on the day and year first
above written.
 
CONTRACTOR:
 
MANUFACTURER:
     
TRANSCAP TRADE FINANCE
 
DESTINATION SOFTWARE, INC.
       
By:
/s/ Michael Sear
 
By:
/s/ Susan Kain
 
Michael Sear
   
Susan Kain
 
Executive Vice President,
   
President
 
Transcap Associates, Inc., general partner
     


--------------------------------------------------------------------------------


 